DETAILED ACTION
Status of Claims 
This Final Office Action is responsive to Applicant's reply filed August 26, 2022. 
Claims 1, 7, and 9 have been amended.
Claims 1 and 3-9 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues the claims now recite specifics of the machine learning, which renders the claims eligible. The Examiner respectfully disagrees. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. Applicant’s claims recite “applying to one or more classes of the data points defined in the training of the classification learning machine any combination of one or more unsupervised and supervised machine learning algorithms to; training plural predictive models, before occurrence of an existing market condition, using a point interpolation machine learning regression; executing the selected trained predictive model, the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors”, which are so generically recited that they merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), where Applicant generically claims use and application of machine learning. Applicant’s arguments are not persuasive.
Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner has clearly pointed out the limitations directed towards the abstract idea, what the additional elements are and why they do not integrate the abstract idea into a practical application, and why the additional elements and remaining limitations do not amount to significantly more than the abstract idea. The Examiner notes that “producing a spot evaluation of the candidate feedstock…, automatically outputting a decision instruction communication” is forecasting, which is directed towards the abstract idea as shown below. The claimed forecasting is done completely based on human user input and generic use and application of machine learning, where Applicant’s claims specifically recite “any combination of one or more unsupervised and supervised machine learning algorithms”. Applicant’s arguments are not persuasive.
Applicant further argues the claims provide a technical solution to a technical problem, which makes the claims eligible. The Examiner respectfully disagrees. The Applicant states that it solves the problem of having to setup and execute multiple planning scenarios, but the claims specifically recite setting up and analyzing multiple scenarios. The Applicant’s claims recite specifics on how there forecasting is done, where the digital processors merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), because they are general purpose computer components. Applicant’s arguments are not persuasive.
The Examiner further points to MPEP 2106.05 which states “the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter”, where a narrow abstract idea is still an abstract idea. Applicant’s arguments are not persuasive.
The Examiner notes that “before occurrence of an existing market condition” is defining that the calculations are forecasted predictions rather than past conditions, which is directed towards the abstract idea. See below. Applicant’s arguments are not persuasive.
Examiner also asserts that “training plural predictive models before occurrence” is so generically recited that it merely adds the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Before a machine learning model can be used it would need to be trained in some way. The before occurrence is just defining that the calculations are forecasted future predictions, which is directed towards the abstract idea. Applicant’s arguments are not persuasive.
Applicant argues the claims integrate the abstract idea into a practical application. The Examine respectfully disagrees. The Examiner refers to the response above and the rejection below which takes into account applicant’s arguments. Applicant’s arguments are not persuasive.
Applicant argues the claims amount to significantly more than the abstract idea. The Examine respectfully disagrees. The Examiner notes that the optimization is part of the abstract idea, where the model that most closely represents what the human inputs into the computer will give the closest forecasted data. Applicant’s arguments are not persuasive.
The Examiner also recommends amending in specific details of the machine learning, such and specifics on the Kriging models and Kriging Kernels / vector classifiers and removing generic use and application of machine learning, where specifics on the machine learning could potentially integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1 and 3-9 are directed toward a process; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a computer implemented method of determining a target feedstock for a process complex, the method comprising: receiving a dataset comprised of market conditions; preprocessing data in the received dataset based upon properties of a given process complex, the receiving and preprocessing being performed by one or more digital processors; creating a training dataset, wherein each data point of the training dataset includes: (a) independent variables representing the preprocessed data, and (b) a dependent variable comprising a breakeven value of a candidate feedstock for the given process complex, the breakeven values being calculated by using the preprocessed data; altering the independent variables of the created training dataset by respective weights that tailor the training dataset to represent features of the given process complex, the respective weights being automatically determined based on feedstock input and product output of the given process complex; training, using the created training dataset resulting from the altering, a classification learning machine to sort the data points of the created training dataset into classes that are based upon the breakeven values of the candidate feedstock for the given process complex; applying to one or more classes of the data points defined in the training of the classification learning machine any combination of one or more unsupervised and supervised machine learning algorithms to create, for different market conditions, resulting training data subsets of the created training dataset that reflect the properties of the given process complex, the creating, altering, training, and applying being automatically performed by the one or more digital processors; training plural predictive models, before occurrence of an existing market condition, using a point interpolation machine learning regression and the resulting training data subsets to fit a correlation between the market conditions represented by the independent variables of the data points of the created training dataset and the breakeven values of the candidate feedstock, fitting the correlation being based upon a relationship between: (i) distance between a pair of data points, and (ii) errors at said data points in the pair, each predictive model configured to calculate a predicted breakeven value of the candidate feedstock for the given process complex under at least one of the different market conditions, different predictive models being optimized for the different market conditions; selecting a trained predictive model based upon the existing market condition, said selecting resulting in a selected trained predictive model optimized for the existing market condition; executing the selected trained predictive model to calculate, using the existing market condition as input, a predicted breakeven value of the candidate feedstock for the given process complex under the existing market condition, the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors; and producing a spot evaluation of the candidate feedstock for the given process complex by: (i) automatically determining whether the candidate feedstock is a target feedstock for the given process complex under the existing market condition, and (ii) using results of said determining, automatically outputting a decision instruction communication with regard to spot purchasing the candidate feedstock for  the given process complex, wherein said automatically determining is based on the calculated predicted breakeven value of the candidate feedstock for the given process complex under the existing market condition, and wherein, the one or more digital processors selecting, executing the trained predictive model, and producing a spot evaluation in an amount of time that is less than an amount of time that the existing market conditions occur (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing market conditions to determine a breakeven value of a feedstock and using trained machine learning models to determine if the feedstock is a target feedstock for determining using the predictive model if an action should be done before a market condition occurs, which is analyzing conditions at a refinery to determine if marketing values will be met, which is a commercial interaction. The Applicant’s claimed limitations are merely performing calculations to determine certain market values using machine learning, which is directed towards the abstract idea of Organizing Human Activity.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a computer implemented method of, the method comprising: receiving a dataset comprised of market conditions; the receiving and preprocessing being performed by one or more digital processors; training, using the created training dataset resulting from the altering, a classification learning machine; applying to one or more classes of the data points defined in the training of the classification learning machine any combination of one or more unsupervised and supervised machine learning algorithms to, the creating, altering, training, and applying being automatically performed by the one or more digital processors; training plural predictive models, before occurrence of an existing market condition, using a point interpolation machine learning regression; executing the selected trained predictive model, the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors; and automatically outputting a decision instruction communication with regard to spot purchasing the candidate feedstock for  the given process complex” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05). Also, the claimed “computer, one or more digital processors, and classification learning machine” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The Examiner further notes that “training, using the created training dataset resulting from the altering, a classification learning machine” are so generically recited that they merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), as every machine learning has been trained in some way.
The Examiner further notes “applying to one or more classes of the data points defined in the training of the classification learning machine any combination of one or more unsupervised and supervised machine learning algorithms to; training plural predictive models, before occurrence of an existing market condition, using a point interpolation machine learning regression; executing the selected trained predictive model, the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors” are so generically recited that they merely add the words apply it with the judicial exception (See PEG 2019 and MPEP 2106.05), where Applicant generically claims use and application of machine learning.
In addition, dependent claims 3-9 further narrow the abstract idea and dependent claims 3 and 7-9 additionally recite “using a planning model, using a support vector machine, using a reduction algorithm, and using a clustering algorithm” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The claimed “computer, one or more digital processors, and classification learning machine” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1 and 3-9 recite computer, one or more digital processors, and classification learning machine; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0040 and 0117 and Figures 1-2. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a computer implemented method of, the method comprising: receiving a dataset comprised of market conditions; the receiving and preprocessing being performed by one or more digital processors; training, using the created training dataset resulting from the altering, a classification learning machine; applying to one or more classes of the data points defined in the training of the classification learning machine any combination of one or more unsupervised and supervised machine learning algorithms to, the creating, altering, training, and applying being automatically performed by the one or more digital processors; training plural predictive models, before occurrence of an existing market condition, using a point interpolation machine learning regression; executing the selected trained predictive model, the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors; and automatically outputting a decision instruction communication with regard to spot purchasing the candidate feedstock for  the given process complex” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 3-9 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 3 and 7-9 additionally recite “using a planning model, using a support vector machine, using a reduction algorithm, and using a clustering algorithm” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable over 35 USC 103
Claims 1 and 3-9 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claim 1 discloses a computer implemented method for automated evaluation of refinery and petrochemical feedstocks using historical market prices and predictive models.
Regarding a possible 103 rejection: The closest prior art of record is:
Apap et al. (US 2017/0308831 A1) – which discloses a feedstock selection system for the chemical process industries using market and operational uncertainty. 
Zhao et al. (US 2016/0320768 A1) – which discloses causality analysis using hybrid first principles and inferential models.
Horn et al. (US 2016/0260041 A1) – which discloses managing web based refinery performance optimization using cloud computing.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claim 1, such as a computer implemented method for automated evaluation of refinery and petrochemical feedstocks using historical market prices and predictive models.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a computer implemented method of determining a target feedstock for a process complex, the method comprising: receiving a dataset comprised of market conditions; preprocessing data in the received dataset based upon properties of a given process complex, the receiving and preprocessing being performed by one or more digital processors; creating a training dataset, wherein each data point of the training dataset includes: (a) independent variables representing the preprocessed data, and (b) a dependent variable comprising a breakeven value of a candidate feedstock for the given process complex, the breakeven values being calculated by using the preprocessed data; altering the independent variables of the created training dataset by respective weights that tailor the training dataset to represent features of the given process complex, the respective weights being automatically determined based on feedstock input and product output of the given process complex; training, using the created training dataset resulting from the altering, a classification learning machine to sort the data points of the created training dataset into classes that are based upon the breakeven values of the candidate feedstock for the given process complex; applying to one or more classes of the data points defined in the training of the classification learning machine any combination of one or more unsupervised and supervised machine learning algorithms to create, for different market conditions, resulting training data subsets of the created training dataset that reflect the properties of the given process complex, the creating, altering, training, and applying being automatically performed by the one or more digital processors; training plural predictive models, before occurrence of an existing market condition, using a point interpolation machine learning regression and the resulting training data subsets to fit a correlation between the market conditions represented by the independent variables of the data points of the created training dataset and the breakeven values of the candidate feedstock, fitting the correlation being based upon a relationship between: (i) distance between a pair of data points, and (ii) errors at said data points in the pair, each predictive model configured to calculate a predicted breakeven value of the candidate feedstock for the given process complex under at least one of the different market conditions, different predictive models being optimized for the different market conditions; selecting a trained predictive model based upon the existing market condition, said selecting resulting in a selected trained predictive model optimized for the existing market condition; executing the selected trained predictive model to calculate, using the existing market condition as input, a predicted breakeven value of the candidate feedstock for the given process complex under the existing market condition, the training of predictive models, selecting, and executing the selected trained predictive model being automatically performed by the one or more digital processors; and producing a spot evaluation of the candidate feedstock for the given process complex by: (i) automatically determining whether the candidate feedstock is a target feedstock for the given process complex under the existing market condition, and (ii) using results of said determining, automatically outputting a decision instruction communication with regard to spot purchasing the candidate feedstock for  the given process complex, wherein said automatically determining is based on the calculated predicted breakeven value of the candidate feedstock for the given process complex under the existing market condition, and wherein, the one or more digital processors selecting, executing the trained predictive model, and producing a spot evaluation in an amount of time that is less than an amount of time that the existing market conditions occur (as required by independent claim 1)”, thus rendering claim 1 and its dependent claims as allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, but not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683